Exhibit BB&T BB&T - GEORGIA STATEMENT DATE 7-31-08 PAGE 1 800-04-01-00 17102 3030 02 CHARYS HOLDING COMPANY DISBURSEMENT ACT ATLANTA GA 30338-5417 FREE BUSINESS CHECKING-MM ACCOUNT NUMBER ACCOUNT SUMMARY PREVIOUS BALANCE AS OF 6-30-08 9,068.33 16 DEPOSITS/CREDITS 596,958.41+ 102 CHECKS PAID 144,907.76- 13 WITHDRAWALS/DEBITS 165,866.79- SERVICE CHARGE 239.00- NEW BALANCE AS OF 07-31-08 295,013.19 CHECKS PAID DATE CHECK NUMBER AMOUNT REFERENCE NUMBER DATE CHECK NUMBER AMOUNT REFERENCE NUMBER 07-02 1611 141.31 2903997961 07-23 1660 456.00 2802928108 **** **** 07-03 1621 102.65 2904494480 07-21 1662 175.00 2903767216 07-03 1622 368.64 2904276050 07-22 1663 50.00 2802726237 07-02 1623 1,869.06 2903942021 07-22 1664 50.00 2904856569 07-07 1624 6,855.25 2905829784 07-18 1665 325.00 2903086826 07-09 1625 3,038.97 2907239105 07-23 1666 60.00 6200359248 07-08 1626 2,000.00 2906132703 07-30 1667 25.00 2908323888 07-09 1627 1,421.48 2907041516 07-23 1668 520.00 2905273526 07-08 1628 1,000.00 2906363242 07-25 1669 25.00 2803309207 07-07 1629 409.73 2905530101 07-18 1670 69.00 2902727563 07-11 1630 18.00 7900869658 07-21 1671 100.00 2903428978 07-07 1631 3,174.20 2905414335 **** 07-08 1632 380.41 2906477992 07-23 1673 110.00 2904936635 07-09 1633 60.50 2800228579 **** 07-08 1634 3,653.75 2906643442 07-21 1675 175.00 2903767218 07-11 1635 966.63 2908305821 07-22 1676 50.00 2802726236 07-11 1636 1,309.94 7900868976 07-18 1677 325.00 2903086828 07-08 1637 13,563.99 2906706925 07-22 1678 25.00 6000596290 07-10 1638 66.96 2907654999 07-21 1679 25.00 2904024572 07-09 1639 12,458.34 4305770147 07-24 1680 520.00 2905791964 07-14 1640 15,539.16 2800731090 07-25 1681 25.00 2803309210 07-16 1641 2,950.00 2901951256 07-18 1682 100.00 2902727562 07-08 1642 4,023.72 2906643537 07-21 1683 100.00 2903428976 07-08 1643 1,422.67 2906251174 **** 07-08 1644 5,946.25 2906405741 07-23 1685 80.00 6200359247 07-09 1645 60.50 2800228580 07-21 1686 500.00 2904024571 07-10 1646 37.52 2907655001 07-25 1687 25.00 2803309208 07-14 1647 4,318.00 2900495967 07-21 1688 100.00 2903428977 07-22 1648 1,377.36 2904558158 07-23 1689 270.00 2904936632 07-16 1649 411.68 2901994503 07-22 1690 50.00 2904467897 07-21 1650 66.05 2903648316 07-22 1691 250.00 2904575044 **** 07-25 1692 1,600.00 2803282888 07-14 1652 11,833.88 4407719851 07-23 1693 10.00 2905331136 07-18 1653 300.00 2802046881 07-22 1694 256.00 2802606018 07-16 1654 1,421.48 2901499414 07-21 1695 175.00 2903767217 07-15 1655 1,477.00 2801229602 07-18 1696 325.00 2903086827 07-16 1656 200.00 2901951255 07-23 1697 60.00 6200359217 07-14 1657 218.00 2900122254 07-21 1698 25.00 2904024574 07-16 1658 1,000.00 2901664797 07-18 1699 100.00 2902727506 07-23 1659 110.00 2904936631 07-28 1700 10.00 2907204361 BB&T BB&T - GEORGIA STATEMENT DATE 7-31-08 PAGE 2 800-04-01-00 17102 3030 02 CHARYS HOLDING COMPANY DISBURSEMENT ACT ATLANTA GA 30338-5417 FREE BUSINESS CHECKING-MM ACCOUNT NUMBER CHECKS PAID DATE CHECK NUMBER AMOUNT REFERENCE NUMBER DATE CHECK NUMBER AMOUNT REFERENCE NUMBER 07-21 1701 10.00 2802127225 07-21 1716 3,000.00 2903453665 07-18 1702 100.00 2902727507 07-22 1717 4,852.69 2904557117 07-23 1703 10.00 2905331134 **** 07-25 1704 100.00 2906359074 07-22 1719 6,702.03 4306207437 07-18 1705 10.00 2902727564 07-21 1720 1,170.00 2903720202 07-23 1706 2905331135 07-21 1721 2,714.20 2903487836 **** 07-23 1722 300.00 2905405826 07-23 1708 3,000.00 2905331132 07-29 1723 247.79 2907539443 07-28 1709 10.00 2907204360 07-21 1724 65.73 2903595395 07-23 1710 110.00 2904936629 07-22 1725 1,680.00 2904422533 07-23 1711 10.00 2905331133 07-21 1726 1,434.50 2904048349 07-25 1712 25.00 2803309209 07-24 1727 327.33 2905625144 07-24 1713 3,903.00 2905864678 07-23 1728 106.41 2904957687 07-22 1714 1,120.00 2904837754 **** **** 07-28 1730 1,170.00 2906742097 ****INDICATES A SKIP IN
